UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the six months ended March 31, 2015. OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 333-194748 HotApp International Inc (Exact name of registrant in its charter) Delaware 47-4742558 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4800 Montgomery Lane, Suite 450, Bethesda MD (Address of principal executive offices) (Zip Code) Issuer’s telephone number: 317-HOTAPP9 (468-2779) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ]No[ ] (Does not currently apply to the Registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large accelerated filterAccelerated filter Non-accelerated filter(Do not check if a smaller reporting company)Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding August 14 2015 Common Stock, $0.001 par value per share 5,909,687 shares TABLE OF CONTENTS ﻿﻿ PART I FINANCIAL INFORMATION ITEM 1. INTERIM FINANCIAL STATEMENTS ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES ITEM 5. OTHER PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 1A. RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3 DEFAULTS UPON SENIOR SECURITIES ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5 OTHER INFORMATION ITEM 6 EXHIBITS SIGNATURES PART I. Financial Information Condensed Consolidated Balance Sheets as of June 30, 2015 (unaudited) and December 31, 2014 F-1 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2015 and 2014 (unaudited) F-2 Condensed Consolidated Statements of Changes in Stockholders’ Equity from December 31, 2014 to June 30, 2015 (unaudited) F-3 Condensed Consolidated Statements of Cash Flow for the six months ended June 30, 2015 and 2014 (unaudited) F-4 Notes to Condensed Consolidated Financial Statements F-5 HOTAPP INTERNATIONAL INC CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2015 (UNAUDITED) AND DECEMBER 31, 2014 ASSETS 6/30/15 12/31/14 CURRENT ASSETS: Cash or cash equivalents $ $ Prepaid expenses Security deposits TOTAL CURRENT ASSETS Fixed assets, net Excess purchase price over net assets TOTAL ASSETS $ $ LIABILIATIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accrued taxes and franchise fees Loan from shareholder TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' (DEFICIT): Preferred stock, $.0001 par value, 15,000,000 shares authorized, 13,800,000 issued and outstanding Common stock, $.0001 par value, 500,000,000 shares authorized, 5,132,000 shares issued and outstanding, as of June 30, 2015 and December 31 2014 Accumulated other comprehensive income Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes to condensed financial statements are an integral part of these statements. F-1 HOTAPP INTERNATIONAL INC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) Quarter Ended June 30,2015 Quarter Ended June 30, 2014 Six Months Ended June 30, 2015 Six Months Ended June 30, 2014 Revenues: Monthly business listing fees $
